Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-13 of T. Haruyama et al., US 17/002,900 (Aug. 26, 2020) are pending and in condition for allowance.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 


Interpretation of Attachment Point of Variables (Z-1)-(Z-4)

The claims recite chemical structures for variables (Z-1)-(Z-4); for example, claim 1 recites the following two structures respecting (Z-1) and (Z-2):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Based on standard shorthand nomenclature, hydrogens on carbon atoms are omitted.  J. Brecher, Graphical Representation Standards for Chemical Structure Diagrams (IUPAC Recommendations 2008), 80 Pure Appl. Chem. 277-410 (2008) (“Brecher”) (see page 300 “GR-2.1.2 Labeling of carbon atoms”; see also Brecher at page 396 (“[w]hen a structural fragment is drawn with explicit bonds, the location of its attachment point should be shown explicitly. The attachment point should not be implied simply by the absence of a hydrogen atom on a drawn structure”)).  

Thus under a plain meaning interpretation, (Z-1) and (Z-2) of claim 1 have the following structures, with no specific attachment point indicated:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

However, under such an interpretation, all the specification example compounds would be excluded from the claimed genus.  See Specification at pages 25-32.  In order for the disclosed example compounds to fall within the claimed genera, (Z-1) and (Z-2) must be interpreted to as follows:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

See Brecher at page 396.  In this regard, the specification further teaches bonding of the aryl groups as follows: “the two or more diarylamino groups including the protecting groups are bonded to the luminophore at symmetric positions, whereby the quantum yield can be increased”.  Specification at page 22, lines 26-29; see also Specification at page 23, lines 1-5 (“since the protecting group is bounded to the aryl group of the diarylamino group bonded to the luminophore”).  

In view of the foregoing, the structures of (Z-1) and (Z-2) are more reasonably interpreted consistent with the specification and example compounds as limited to the following structures:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Variables (Z-3) and (Z-4) are interpreted in the same manner.  


Interpretation of “comprise” Respecting Chemical Structure

The claims recite “comprise” with respect to chemical structure; for example, claim 1 recites:

wherein Z1 to Z3 each independently comprise a structure represented by a general formula (Z-1) or (Z-2)

The underlined term “comprise” is broadly and reasonable interpreted as open-ended; that is, it does not exclude additional, unrecited structure.  MPEP § 2111.03.  Searches conducted during examination have taken these claim recitations of “comprise” into account.  

Interpretation of “comprises the same substituent as X1”

In several instances, the claims recite “comprises the same substituent as X1”; for example, claim 1 recites:

wherein at least one of Ar1 to Ar4 comprises the same substituent as X1

Under its plain meaning, the phrase “comprises the same substituent as X1” is broadly and reasonably interpreted as synonymous with “wherein at least one of Ar1 to Ar4 comprises X1 as a substituent”.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is J. Bin et al., US 2011/0156011 (2011) (“Bin”).  Bin teaches blue fluorescence compound of chemical formula 1, and an organic electroluminescence device using the same.  Bin at page 1, [0014].  Bin teaches the following example compound of formula 1.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Bin compound BD13 differs from the claimed compounds of claims in that it does not meet the claim 1 limitation of “wherein at least one of Ar1 to Ar4 comprises the same substituent as X1” and similar recitations in independent claims 2-4.  neither Bin nor Bin in combination with secondary art of record motivates one of ordinary skill in the art to make the specific structural modification(s) of further substituting at least one of the corresponding Ar1 to Ar4 groups with a claimed X1 group of:

any one of an alkyl group having 3 to 10 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 10 carbon atoms, a cycloalkyl group having a bridge structure and having 7 to 10 carbon atoms, and a trialkylsilyl group having 3 to 12 carbon atoms

so as to arrive a claimed compound with a reasonable likelihood of success that the modified compound would have properties similar to the Bin compound 7.  MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622